Exhibit 10.1

 

THIS AGREEMENT AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED, THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 21, 2019, AMONG
THE COMPANY (AS DEFINED BELOW), PURCHASERS AND THE OTHER HOLDERS (AS DEFINED
BELOW), AND MIDCAP FINANCIAL TRUST, AS ADMINISTRATIVE AGENT FOR THE LENDERS (AS
DEFINED IN THE SUBORDINATION AGREEMENT); AND EACH CURRENT AND FUTURE PURCHASER
THAT IS A PARTY TO THIS AGREEMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of February 21, 2019
(the “Agreement Date”), by and between Ocular Therapeutix, Inc., a Delaware
corporation (the “Company”), and the Persons set forth on Schedule 1 of this
Agreement (together with their successors and assigns, the “Purchasers” and,
together with the Company, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to sell to the Purchasers the Notes in the original
principal amount of Thirty-Seven Million Five Hundred Thousand Dollars
($37,500,000) in accordance with Section 2.1 of this Agreement; and

 

WHEREAS, the Purchasers desire to purchase the Notes from the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                   General Definitions.  Wherever
used in this Agreement, the Exhibits or the Schedules attached hereto, unless
the context otherwise requires, the following terms have the following meanings:

 

“Affiliate” means any Person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Holder will be deemed to be an Affiliate of such holder. As used
in this definition of “Affiliate,” the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a

 

--------------------------------------------------------------------------------



 

Person, whether through ownership of voting securities or partnership or other
ownership interest, by contract, or otherwise.

 

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

“Agreement Date” shall have the meaning set forth in the introductory paragraph.

 

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Company and its
Subsidiaries.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law,
regulation or executive order to close or be closed.

 

“Closing Date” shall have the meaning set forth in Section 2.1 of this
Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock, $0.0001 par value, of the Company.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that
“Contingent Obligation” does not include endorsements in the ordinary course of
business. The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

 

“Controlled Equity Offering Sales Agreement” means that certain Controlled
Equity Offering Sales Agreement, dated November 29, 2016, by and among the
Company and Cantor Fitzgerald & Co.

 

“Conversion Price” means, as of any date, $1,000, divided by the Conversion Rate
as of such date.

 

“Conversion Rate” means, initially 153.8462 shares of Common Stock per $1,000
principal amount of the Notes, subject to adjustment, and to the settlement
provisions, as provided in the Note.

 

“Conversion Shares” shall have the meaning provided therefor in the Notes.

 

2

--------------------------------------------------------------------------------



 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Event of Default” has the meaning given to it in Section 5.1 of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Governmental Authority” means any government, governmental department,
ministry, cabinet, commission, board, bureau, agency, tribunal, regulatory
authority, instrumentality, judicial, legislative, fiscal, or administrative
body or entity, whether domestic or foreign, federal, state or local, having
jurisdiction over the matter or matters and Person or Persons in question.

 

“Holder” means, at any time, the Person in whose name the Note is registered in
the Register.

 

“Indebtedness” means (a) indebtedness for borrowed money (including the Notes)
or the deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations,
(d) non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (e) equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person,
(f) obligations secured by a lien on any asset of such Person, whether or not
such obligation is otherwise an obligation of such Person, (g) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts, (h) all Indebtedness
of others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) obligations
arising under non-compete agreements, (k) obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements, other
than those arising in the ordinary course of business, and (l) Contingent
Obligations.

 

“Interest” means any interest accrued but unpaid on the Principal pursuant to
the terms of the Notes and this Agreement.

 

“Interest Rate” means 6.0% per annum.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

 

“Knowledge” means, with respect to any Person, the actual knowledge of such
Person.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition,
financial or otherwise, operating results, assets, liabilities, operations or
business of the Company and its

 

3

--------------------------------------------------------------------------------



 

Subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
any of its material obligations under any of the Note Documents.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Indebtedness” has the meaning set forth in Section 5.1(d) of this
Agreement.

 

“Maturity Date” means March 1, 2026.

 

“Note Documents” means this Agreement, the Notes and the Registration Rights
Agreement.

 

“Notes” means the Senior Subordinated Convertible Notes issued pursuant to this
Agreement by the Company to the Purchasers in the aggregate principal amount of
Thirty-Seven Million Five Hundred Thousand Dollars ($37,500,000), substantially
in the form attached hereto as Exhibit A.

 

“Optional Redemption” shall have the meaning provided therefor in the Notes.

 

“Organizational Documents” means the Certificate of Incorporation, Bylaws or
similar documents, each as amended to date, of the Company.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, Governmental Authority or any
political subdivision or agency thereof, or any other entity.

 

“Principal” means the outstanding principal amount of the Notes as of any date
of determination.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Agreement Date,
shall be the Nasdaq Global Market.

 

“Register” has the meaning set forth in Section 1.4(b) of this Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, by and between the Company and each of the Purchasers,
substantially in the form attached hereto as Exhibit B.

 

“Registration Statement” means a registration statement on Form S-3 (unless the
Company is not then eligible to register for resale the Common Stock on such
registration statement, in which case registration shall be on another
appropriate form for such purpose) in satisfaction of the requirements set forth
in the Registration Rights Agreement and covering the resale by the Purchasers
of the Common Stock.

 

“Regulation D” means Regulation D promulgated under the Securities Act.

 

4

--------------------------------------------------------------------------------



 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Required Purchasers” means, at any time, Purchasers holding Notes representing
more than 50% of the aggregate principal amount of the Notes outstanding.

 

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning set forth in Section 3.1(a) of this
Agreement.

 

“Securities” means the Notes and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Subsidiary or Subsidiaries” means any entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
directly or indirectly owned or controlled by Company.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

Section 1.2                                   Interpretation.  In this
Agreement, unless the context otherwise requires, all words and personal
pronouns relating thereto shall be read and construed as the number and gender
of the party or parties requires and the verb shall be read and construed as
agreeing with the required word and pronoun; the division of this Agreement into
Articles and Sections and the use of headings and captions is for convenience of
reference only and shall not modify or affect the interpretation or construction
of this Agreement or any of its provisions; the words “herein,” “hereof,”
“hereunder,” “hereinafter” and “hereto” and words of similar import refer to
this Agreement as a whole and not to any particular Article or Section hereof;
the words “include,” “including,” and derivations thereof shall be deemed to
have the phrase “without limitation” attached thereto unless otherwise expressly
stated; references to a specified Article, Exhibit, Section or Schedule shall be
construed as a reference to that specified Article, Exhibit, Section or Schedule
of this Agreement; and any reference to any of the Note Documents means such
document as the same shall be amended, supplemented or modified and from time to
time in effect.

 

Section 1.3                                   Business Day Adjustment.  If the
day by which any payment or other performance is due to be made is not a
Business Day, that payment or performance shall be made by the next succeeding
Business Day.

 

5

--------------------------------------------------------------------------------



 

Section 1.4                                   Books and Records; Register.

 

(a)                                 The Company shall record on its books and
records the amount of the Notes, the Interest Rate, all payments of Principal
and Interest thereon and the principal balance thereof from time to time
outstanding. Such record shall, absent manifest error, be conclusive evidence of
the principal amount of the Notes outstanding and the Interest and payments
thereon.

 

(b)                                 The Company shall establish and maintain at
its address referred to in Section 6.1, (i) a record of ownership (the
“Register”) in which the Company agrees to register by book entry the interests
(including any rights to receive payment hereunder) of each Purchaser in the
Notes, and any assignment of any such interest, and (ii) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Purchasers (and any change thereto pursuant to this
Agreement), (2) the amount of the Notes and each funding of any participation
therein, (3) the amount of any Principal or Interest due and payable or paid,
and (4) any other payment received by the Purchasers from the Company and its
application to the Notes.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Notes are registered obligations, the right,
title and interest of the Purchasers and their assignees in and to the Notes
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.

 

(d)                                 The Company and the Purchasers shall treat
each Person whose name is recorded in the Register as a Purchaser for all
purposes of this Agreement. Information contained in the Register with respect
to any Purchaser shall be available for access by the Company or such Purchasers
at any reasonable time and from time to time upon reasonable prior written
notice.

 

ARTICLE 2

 

AGREEMENT FOR THE PURCHASE OF THE NOTES

 

Section 2.1                                   Purchase and Sale of the Notes. 
Subject to the conditions set forth in Article 4 of this Agreement, the
Purchasers shall purchase and the Company shall issue and sell Notes in the
aggregate principal amount of Thirty-Seven Million Five Hundred Thousand Dollars
($37,500,000) on a date (“Closing Date”) not more than five (5) Business Days
following the Agreement Date, or such later date as mutually agreed by the
Parties in writing. Purchasers shall fulfill the purchase of the Notes in
accordance with their respective allocations set forth on Schedule 1 hereto.

 

Section 2.2                                   Payments.  All payments by the
Company under any of the Note Documents shall be made without setoff or
counterclaim. Payments of any amounts due to the Purchasers under this Agreement
shall be made in Dollars in immediately available funds prior to 11:00 a.m. New
York City time on such date that any such payment is due, at such financial
institution as the Purchasers shall from time to time designate in writing at
least five (5) Business Days prior to the date such payment is due. The Company
shall pay any and all costs (administrative or otherwise) imposed by banks,
clearing houses, or any other financial institution, in connection with making
any payments under any of the Note Documents, except for costs imposed by the
Purchasers’ banking institutions.

 

6

--------------------------------------------------------------------------------



 

Section 2.3                                   Interest.  The outstanding
principal amount of the Notes shall bear Interest at the Interest Rate
(calculated on the basis of the actual number of days elapsed in a 365-day
year).

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                   Representations and Warranties of
the Company.  The Company hereby represents and warrants as of the Agreement
Date that:

 

(a)                                 Since January 1, 2018, the Company has
timely filed all required reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated therein),
and any required amendments to any of the foregoing, with the Commission
(collectively, the “SEC Reports”). As of their respective filing dates, each of
the SEC Reports complied in all material respects with the requirements of the
Exchange Act and no SEC Reports, when filed, declared effective or mailed, as
applicable, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(b)                                 The Company and each of its Subsidiaries has
been duly organized, is validly existing and in good standing under the laws of
their respective jurisdictions of organization, has the corporate power and
authority to own its property and to conduct its business and is duly qualified
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to so qualify or be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

(c)                                  Each of the Note Documents has been duly
authorized by the Company and when duly executed and delivered in accordance
with its terms by the Parties, will constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, or (ii) applicable
equitable principles relating to enforceability (whether considered in a
proceeding at law or in equity).

 

(d)                                 The authorized capital stock of the Company
conforms as to legal matters to the description thereof contained in the SEC
Reports.

 

(e)                                  The Conversion Shares have been duly
authorized and reserved and, when issued upon conversion of the Notes in
accordance with the terms of the Notes, will be validly issued, fully paid and
non-assessable, and the issuance of such shares of Common Stock will not be
subject to any preemptive or similar rights.

 

(f)                                   The execution and delivery by the Company
of, and the performance by the Company of its obligations under, the Note
Documents will not contravene any Organizational Documents of the Company or any
Material Contract, or any judgment, order or

 

7

--------------------------------------------------------------------------------



 

decree of any Governmental Authority, agency or court having jurisdiction over
the Company or any of its Subsidiaries, and no consent, approval, authorization
or order of, or qualification with, any Governmental Authority is required for
the performance by the Company of its obligations under this Agreement, except
those that have already been obtained or made or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities, or the filing with the Commission of one or more
Registration Statements pursuant to, and in accordance with, the Registration
Rights Agreement. The Company is not in violation of its Organizational
Documents. The Company is not in breach of or otherwise in default, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default in the performance of any Material Contract, except for any such
default that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(g)                                  Since September 30, 2018, there have not
been any changes, conditions, events or circumstances which have had, or would
reasonably be expected to have, a Material Adverse Effect.

 

(h)                                 The Company is not, and immediately after
issuance of the Notes will not be, an “investment company” within the meaning of
the Investment Company Act.

 

(i)                                     Since September 30, 2018, (i) the
Company has not incurred any material liability or obligation, direct or
contingent, nor entered into any material transaction; (ii) the Company has not
purchased any of its outstanding capital stock (except in connection with the
departure of an employee or consultant and pursuant to the terms of an existing
agreement between such Person and the Company of which the Purchaser has been
advised in writing), nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock other than ordinary and customary
dividends; and (iii) there has not been any material change in the Company’s
capital stock (other than options or equity awards granted under the Company’s
equity incentive plans), or the short-term debt or long-term debt of the
Company, except in each case as described in the SEC Reports or pursuant to the
Controlled Equity Offering Sales Agreement.

 

(j)                                    The Company and its Subsidiaries maintain
a system of effective internal control over financial reporting (as defined
under Rule 13a-15 of the Exchange Act) and a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the SEC Reports is accurate.
Except as disclosed in the SEC Reports, since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially and adversely affected, or is reasonably likely to
materially and adversely affect, the Company’s internal control over financial
reporting. The Company and its Subsidiaries maintain an effective system of
disclosure

 

8

--------------------------------------------------------------------------------



 

controls and procedures (as defined in Rule 13a-15 of the Exchange Act) that has
been designed to ensure that information required to be disclosed by the Company
in the SEC Reports is recorded, processed, summarized and reported within the
time periods specified in the Commission’s rules and forms, including controls
and procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.

 

(k)                                 Except as described in the SEC Reports, the
Company has not sold, issued or distributed any shares of Common Stock during
the six-month period preceding the Agreement Date, including any sales pursuant
to (i) Rule 144A, (ii) Regulation D or (iii) Regulation S, other than shares of
Common Stock issued pursuant to (1) the Controlled Equity Offering Sales
Agreement, (2) the Company’s employee benefit plans, qualified stock option
plans or other employee compensation plans or (3) outstanding options, rights or
warrants.

 

(l)                                     Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 3.2 of
this Agreement and their compliance with their agreements set forth therein,
(i) the Notes will be issued in compliance with all applicable federal and state
securities laws and (ii) it is not necessary, in connection with the issuance
and sale of the Notes to the Purchasers, to register the Securities under the
Securities Act.

 

(m)                             The issuance of the Notes and the Conversion
Shares will not obligate the Company to issue shares of Common Stock or any
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of the Company’s securities, including the Common
Stock, to adjust the exercise, conversion, exchange or reset price under any of
such securities. Except (i) the Registration Rights Agreement and (ii) as
otherwise disclosed in the SEC Reports, there are no stockholders’ agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock, including the Common Stock, to which the Company is a party or,
to the Company’s Knowledge, between or among any of the Company’s stockholders.

 

(n)                                 Neither the Company nor any of its
Affiliates has, directly or through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act), that is or will be integrated with the sale of the Notes in
a manner that would require registration of the Notes under the Securities Act.

 

(o)                                 None of the Company or any of its Affiliates
or any other Person acting on its or their behalf has (i) solicited offers for,
or offered or sold, the Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S, and all such Persons have complied with the offering
restrictions requirement of Regulation S.

 

(p)                                 The Company has not (i) taken and will not
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Notes,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of any of

 

9

--------------------------------------------------------------------------------



 

the securities of the Company, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another Person to purchase any other securities of
the Company.

 

(q)                                 The Company and its Subsidiaries acknowledge
that each of the Purchasers will rely upon the truth and accuracy of, and their
respective compliance with, the representations, warranties, agreements,
acknowledgements and understandings of each of the Company and its Subsidiaries
set forth herein.

 

Section 3.2                                   Representations and Warranties of
the Purchasers.  Each Purchaser, severally and not jointly, hereby represents
and warrants on behalf of itself to the Company as of the Agreement Date that:

 

(a)                                 Such Purchaser, if an entity, is duly
organized and validly existing under the laws of the jurisdiction of its
formation.

 

(b)                                 Each of the Note Documents to which it is a
party has been duly authorized, executed and delivered by such Purchaser and
constitutes the valid and legally binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, or (ii) applicable equitable principles relating to
enforceability (whether considered in a proceeding at law or in equity).

 

(c)                                  Such Purchaser has full power and authority
to purchase the Notes and to enter into and perform its other obligations under
each of the Note Documents and carry out the other transactions contemplated
thereby.

 

(d)                                 Each of the Notes and Conversion Shares to
be received by such Purchaser hereunder will be acquired for such Purchaser’s
own account, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no agreement
or understanding, directly or indirectly, or present intention of selling,
granting any participation in, or otherwise distributing the Notes or Conversion
Shares in violation of applicable federal and state securities laws; provided,
however, nothing contained herein shall be deemed a representation or warranty
by such Purchaser to hold the Securities for any period of time and such
Purchaser reserves the right to dispose of the Securities at any time in
accordance with, or pursuant to, a registration statement or an exemption under
the Securities Act.

 

(e)                                  Such Purchaser can bear the economic risk
and complete loss of its investment in the Securities and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.

 

(f)                                   Such Purchaser understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

10

--------------------------------------------------------------------------------



 

(g)                                  Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchasers’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(h)                                 Such Purchaser has (i) received all the
information from the Company and its management that the Purchaser considers
necessary or appropriate for deciding whether to purchase the Notes hereunder,
including the SEC Reports and (ii) had an opportunity to ask questions and
receive answers from the Company regarding the Company, its financial condition,
results of operations and prospects, and the terms and conditions of the
offering of the Notes sufficient to enable it to evaluate its investment;
provided, that the foregoing does not limit or modify the representations and
warranties made by the Company in Section 3.1 of this Agreement or the right of
each of the Purchasers to rely thereon.

 

(i)                                     Such Purchaser did not learn of the
offering and sale of the Notes as a result of any general solicitation or
general advertising.

 

(j)                                    Such Purchaser is an “accredited
investor” as such term is defined in Regulation D.

 

(k)                                 Such Purchaser has not taken any of the
actions set forth in, and is not subject to, the disqualification provisions of
Rule 506(d)(1) of the Securities Act. The Purchaser’s responses in the
questionnaire delivered to the Company by the Purchaser related to qualification
under Rule 506(d)(1) of the Securities Act are true and correct as of the
Agreement Date and will remain true and correct as of the Closing Date.

 

ARTICLE 4

 

CONDITIONS OF PURCHASE OF THE NOTES.

 

Section 4.1                                   Conditions to the Sale of the
Notes.  The obligation of the Company to issue and sell the Notes to each
Purchaser shall be subject to the fulfillment of the following conditions:

 

(a)                                 The Company shall have received executed
counterparts of the Note Documents from each Purchaser;

 

(b)                                 The Purchaser shall have delivered the
purchase price for the Notes to the Company in accordance with this Agreement;
and

 

(c)                                  The representations and warranties made by
the Purchaser in Section 3.2 hereof shall be true and correct as of the
Agreement Date and as of the Closing Date as though made on and as of such
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date.

 

11

--------------------------------------------------------------------------------



 

Section 4.2                                   Conditions to the Purchase of the
Notes.  The obligation of the Purchasers to purchase the Notes shall be subject
to the fulfillment of the following conditions:

 

(a)                                 The Purchasers shall have received executed
counterparts of the Note Documents from the Company, including the executed
Notes dated as of the Closing Date;

 

(b)                                 No Default or Event of Default shall have
occurred on or prior to the Closing Date; and

 

(c)                                  The representations and warranties made by
the Company in Section 3.1 hereof shall be true and correct as of the Agreement
Date and as of the Closing Date as though made on and as of such Closing Date,
except to the extent such representations and warranties are specifically made
as of a particular date, in which case such representations and warranties shall
be true and correct as of such date.

 

Section 4.3                                   Mutual Conditions to Closing.  The
obligation of the Company to issue and sell the Notes to each Purchaser and the
obligation of the Purchasers to purchase the Notes shall be subject to the
fulfillment of the following conditions:

 

(a)                                 There shall be no action, suit, proceeding
or investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Purchasers that questions the validity of any
of the Note Documents, the right of the Company or the Purchasers to enter into
any of the Note Documents or to consummate the transactions contemplated hereby
or thereby or which, if determined adversely, would impose substantial monetary
damages on the Company or the Purchasers as a result of the consummation of the
transactions contemplated by any of the Note Documents; and

 

(b)                                 No provision of any Applicable Law, and no
judgment, injunction (whether preliminary or permanent), order or decree, that
prohibits, makes illegal or enjoins the consummation of the transactions
contemplated by any of the Note Documents shall be in effect.

 

ARTICLE 5
EVENTS OF DEFAULT

 

Section 5.1                                   Events of Default.  If one or more
of the events specified in this Section 5.1 shall have happened and be
continuing beyond the applicable cure period (each, an “Event of Default”), the
Required Purchasers, by written notice to the Company, may declare the Principal
of, and accrued and unpaid Interest on, all of the Notes or any part of any of
them to be, and the same shall thereupon become, immediately due and payable,
without any further notice and without any presentment, demand, or protest of
any kind, all of which are hereby expressly waived by the Company, and may take
any further action available at law or in equity, including, without limitation,
the sale of the Notes and all other rights acquired in connection with the
Notes. An Event of Default shall be deemed to have occurred if:

 

(a)                                 The Company shall have failed to make
payment of Principal and Interest on any Note when due and payable on the
Maturity Date, upon any Optional Redemption, upon declaration of acceleration or
otherwise;

 

12

--------------------------------------------------------------------------------



 

(b)                                 The Company shall have failed to comply with
its obligation to convert the Notes in accordance with the Note Documents upon
exercise of a Holder’s conversion right and such failure continues for a period
of three (3) Business Days;

 

(c)                                  The Company shall have failed to comply
with the due observance or performance of any covenant contained in this
Agreement (other than the covenants described in (a) and (b) above or as
otherwise expressly provided in this Section 5.1) or in the other Note Documents
and such default is not remedied by the Company or waived by the Required
Purchasers within thirty (30) days (inclusive of any extension periods or cure
periods contained in any such covenant or provided by Applicable Law) after the
receipt by the Company of notice from the Required Purchasers of such default;

 

(d)                                 (i) The Company defaults under or breaches
any Material Contract (after any applicable grace period contained therein), or
a Material Contract shall be terminated by any party thereto (other than the
Company) prior to the expiration thereof, or there is a loss of a material right
of the Company under any Material Contract to which it is a party, in each case
which could reasonably be expected to result in a Material Adverse Effect,
(ii) (A) the Company fails to make (after any applicable grace period) any
payment when due on any Indebtedness of the Company having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000)
(“Material Indebtedness”), (B) any other event shall occur or condition shall
exist under any contractual obligation relating to any such Material
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (without regard to any subordination terms with
respect thereto), the maturity of such Material Indebtedness or (C) any such
Material Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid, redeemed, defeased or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
or (iii) the Company defaults (beyond any applicable grace period) under any
obligation for payments due or other material obligation under any lease
agreement for the Company’s principal place of business; provided, that in each
of the foregoing clauses (i), (ii) and (iii), the waiver (to be evidenced in
writing) of any such default, breach or failure by the counterparty to any such
contract, instrument or agreement shall be deemed a waiver of the Event of
Default arising under this Section 5.1(d).

 

(e)                                  (i) The Company shall generally not pay its
debts as such debts become due, admits in writing its inability to pay its debts
generally, makes a general assignment for the benefit of creditors, or ceases
doing business as a going concern, (ii) any proceeding shall be instituted by or
against the Company seeking to adjudicate it as bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) the Company,
either such proceedings shall remain undismissed or unstayed for a period of
thirty (30) days or more or any action sought in such proceedings shall occur or
(iii) the

 

13

--------------------------------------------------------------------------------



 

Company takes any corporate or similar action or any other action to authorize
any action described in clause (i) or (ii) above;

 

(f)                                   (i) any court order enjoins, restrains, or
prevents the Company from conducting any material part of its business, (ii) the
institution by any Governmental Authority of criminal proceedings against the
Company, or (iii) one or more judgments or orders for the payment of money (not
paid or fully covered by insurance and as to which the relevant insurance
company has acknowledged coverage in writing) aggregating in excess of One
Hundred Thousand Dollars ($100,000) shall be rendered against the Company and
either (A) enforcement proceedings shall have been commenced by any creditor
upon any such judgments or orders, or (B) there shall be any period of ten
(10) consecutive days during which a stay of enforcement of any such judgments
or orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect; or

 

(g)                                  The Common Stock ceases to either be
(i) listed on the Principal Trading Market or (ii) registered under Section 12
of the Exchange Act.

 

Section 5.2                                   Notice of Defaults. Within five
(5) Business Days of any officer of the Company becoming aware of any Default or
Event of Default, the Company shall give written notice of such Default or Event
of Default to the holders of all outstanding Notes. If a Holder shall give any
notice to the Company or take any other actions to the Knowledge of any officer
of the Company in respect of a claimed Default or Event of Default, the Company
shall promptly give written notice to all other Holders at the time outstanding,
describing such notice or action and the nature of the claimed Default or Event
of Default.

 

Section 5.3                                   Remedies Cumulative; Holder
Remedies. No right, power or remedy conferred upon any Holder will be exclusive,
and each such right, power or remedy will be cumulative and in addition to every
other right, power or remedy, whether conferred hereby or by any such security
or now or hereafter available at law or in equity, or by statute or otherwise. 
For the avoidance of doubt, only the Required Purchasers shall have the right to
exercise remedies, as provided in Section 5.1, and no Holder that does not hold
more than 50% of the aggregate principal amount of the Notes outstanding shall
have any right to enforce or initiate any proceeding with respect to this
Agreement or the Note.

 

Section 5.4                                   Remedies not Waived. No course of
dealing between the Company and any Purchaser or any Holder, and no delay in
exercising any right, power or remedy conferred hereby or by any such security
or now or hereafter existing at law or in equity, or by statute or otherwise,
will operate as a waiver of or otherwise prejudice any such right, power or
remedy; provided, however, that this Section 5.4 will not be construed or
applied so as to negate the provisions and intent of any statute that is
otherwise applicable.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1                                   Notices. Any notices required or
permitted to be given under the terms hereof shall be sent by certified or
registered United States mail (return receipt requested) or

 

14

--------------------------------------------------------------------------------



 

delivered personally or by courier (including a recognized overnight delivery
service) or by electronic mail and shall be effective five (5) days after being
placed in the mail, if mailed by certified or registered United States mail, or
upon receipt, if delivered personally or by courier (including a recognized
overnight delivery service), or when received by electronic mail if received
during normal business hours of the recipient on a Business Day, or if not so
received, on the next Business Day, in each case addressed to a Party. All
notices shall be addressed to the Party to be notified at the address as
follows, or at such other address as such Party may designate by giving the
other Party written notice thereof in accordance with the terms of this
Section 6.1:

 

If to the Company:

 

Ocular Therapeutix, Inc.
15 Crosby Drive, Suite 101
Bedford, MA 01730
Attn: Chief Financial Officer
E-Mail: dnotman@ocutx.com

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Attn: Brian Johnson, Esq.
Email:  brian.johnson@wilmerhale.com

 

If to the Purchasers: To the address set forth immediately below such
Purchaser’s name on the signature pages hereto.

 

Section 6.2                                   Waiver of Notice.  Whenever any
notice is required to be given to any of the Purchasers or the Company under any
of the Note Documents, a waiver thereof in writing signed by the Person or
Persons entitled to such notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice.

 

Section 6.3                                   Reimbursement of Legal and Other
Expenses.  If any amount owing to any of the Purchasers under any Note Document
shall be collected through enforcement of any of the Note Documents or
restructuring of the Notes in the nature of a work-out, settlement, negotiation,
or any process of law, or shall be placed in the hands of third Persons for
collection, the Company shall pay all reasonable and documented external
attorneys’ and other fees and out-of-pocket expenses incurred in respect of such
collection.

 

Section 6.4                                   Amendment and Waiver.  Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the Required Purchasers.

 

15

--------------------------------------------------------------------------------



 

Section 6.5                                   Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York without regard to the choice of law principles thereof. Each Party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a Party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or other
proceeding by mailing a copy thereof via registered or certified United States
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. THE PARTIES HEREBY WAIVE
ALL RIGHTS TO A TRIAL BY JURY.

 

Section 6.6                                   Successors and Assigns.  This
Agreement and the Registration Rights Agreement shall bind and inure to the
respective successors and assigns of the Parties. The Company may assign this
Agreement and the Registration Rights Agreement at any time in connection with a
sale or acquisition of the Company, whether by merger, consolidation, sale of
all or substantially all of the Company’s assets, or similar transaction,
without the consent of the Purchasers; provided, that, the successor or acquirer
agrees in writing to assume all of the Company’s rights and obligations under
this Agreement. A Purchaser may sell, assign, pledge or otherwise transfer the
Notes in accordance with the transfer provisions set forth in Section 12 of the
Note. Upon a Purchaser’s assignment of a Note, such Purchaser shall provide
notice of the transfer to Company for recordation in the Register pursuant to
Section 1.4 of this Agreement. Upon receipt of a notice of a transfer of an
interest in a Note, the Company shall record the identity of the transferee and
other relevant information in the Register and the transferee shall (to the
extent of the interests transferred to such transferee) have all the rights and
obligations of, and shall be deemed, a Purchaser hereunder.

 

Section 6.7                                   Covenant to Reserve Shares of
Common Stock for Conversion.  The Company covenants that it will at all times
reserve and keep available out of its authorized Common Stock and/or shares of
its Common Stock then owned or held by or for the account of the Company, solely
for the purpose of delivery upon conversion of the Notes as herein provided,
such number of shares of Common Stock as shall then be deliverable upon the
conversion of the Notes. All shares of Common Stock which shall be so
deliverable shall, when issued, be duly and validly issued and fully paid and
non-assessable. Before taking any action which would cause an adjustment
reducing the Conversion Price at any time in effect below the then par value of
the shares of Common Stock issuable upon conversion of the Notes, the Company
shall take any corporate action which may be necessary in order that the Company

 

16

--------------------------------------------------------------------------------



 

may validly and legally issue fully paid and non-assessable shares of such
Common Stock at such Conversion Price as so adjusted.

 

Section 6.8                                   Entire Agreement.  The Note
Documents contain the entire understanding of the Parties with respect to the
matters covered thereby and supersede any and all other written and oral
communications, negotiations, commitments and writings with respect thereto.
Except as otherwise provided herein, the provisions of this Agreement may be
waived, modified, supplemented or amended only by an instrument in writing
signed by an authorized representative of each Party.

 

Section 6.9                                   Severability.  If any provision of
this Agreement shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

 

Section 6.10                            Counterparts.  This Agreement may be
executed in several counterparts, and by each Party on separate counterparts,
each of which and any photocopies or other electronic transmission (including by
PDF) thereof shall be deemed an original, but all of which together shall
constitute one and the same agreement.

 

Section 6.11                            Survival.

 

(a)                                 This Agreement and all agreements,
representations and warranties made in the Note Documents, and in any document,
certificate or statement delivered pursuant thereto or in connection therewith
shall be considered to have been relied upon by the other Parties and shall
survive the execution and delivery of this Agreement and the purchase of the
Notes hereunder regardless of any investigation made by any such other Party or
on its behalf, and shall continue in force until all amounts payable under the
Note Documents shall have been fully paid in accordance with the provisions
thereof, and the Purchasers shall not be deemed to have waived, by reason of
purchasing the Notes, any Event of Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Purchasers may have had notice of any such Event of
Default or may have had notice that such representation or warranty was false or
misleading at the time the Notes were purchased.

 

(b)                                 The obligations of the Company under
Section 1.4 of this Agreement and the obligations of the Company and the
Purchasers under this Article 6 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Notes or the termination of this Agreement or any provision
hereof.

 

Section 6.12                            No Waiver.  Neither the failure of, nor
any delay on the part of, any Party in exercising any right, power or privilege
under any Note Document, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege under any Note Document
preclude other or further exercise thereof or the exercise of any other right,
power or privilege; nor shall any waiver of any right, power, privilege or
default under any Note Document constitute a waiver of any other right, power,
privilege or default under any Note Document. No course of dealing and no delay
in exercising, or omission to exercise, any right, power or remedy accruing to
the Purchasers upon any default under this Agreement shall impair any such
right, power or remedy or be construed to be a waiver thereof or an acquiescence

 

17

--------------------------------------------------------------------------------



 

therein; nor shall the action of the Purchasers in respect of any such default,
or any acquiescence by any of them therein, affect or impair any right, power or
remedy of the Purchasers in respect of any other default. All rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies otherwise provided by law.

 

Section 6.13                            No Usury.  The Note Documents are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration or otherwise, shall the amount paid or agreed to be paid
to the Purchaser for the proceeds of the purchase of the Notes exceed the
maximum amount permissible under Applicable Law. If from any circumstance
whatsoever fulfillment of any provision hereof, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstance the
Purchasers shall ever receive anything which might be deemed interest under
Applicable Law, that would exceed the highest lawful rate, such amount that
would be deemed excessive interest shall be applied to the reduction of the
principal amount owing on account of the Notes, or if such deemed excessive
interest exceeds the unpaid balance of Principal of the Notes, such deemed
excess shall be refunded to the Company. All sums paid or agreed to be paid to
the Purchasers with respect to the Notes shall, to the extent permitted by
Applicable Law, be deemed to be amortized, prorated, allocated and spread
throughout the full term of the Notes until payment in full so that the deemed
rate of interest on account of the Notes is uniform throughout the term
thereof.  The terms and provisions of this Section 6.13 shall control and
supersede every other provision of this Agreement and the Notes.

 

Section 6.14                            Several Obligations.  The obligations of
the Purchasers under the Note Documents shall be several and not joint.

 

Section 6.15                            Further Assurances.  From time to time,
each Party shall perform any and all acts and execute and deliver to the other
Parties such additional documents as may be necessary or as requested by another
Party to carry out the purposes of any Note Document or to preserve and protect
the rights of such other Party as contemplated therein.

 

Section 6.16                            Subordination Agreement.  Each Holder,
whether an initial Purchaser on the date hereof or any subsequent Holder by
assignment or other transfer, acknowledges and agrees that the repayment of the
Notes and the Holders’ rights and remedies hereunder, are in all respects
subject to the terms of the Subordination Agreement.  Each Holder further
(a) acknowledges that it has received a copy of the Subordination Agreement and
agrees to be bound thereby as if an original signatory thereto as a
“Subordinated Creditor” and (b) irrevocably appoints, designates and authorizes
Cap 1 LLC, or its assignee, as Subordinated Agent to take such action or refrain
from taking any action on its behalf under the provisions of the Subordination
Agreement and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement, together with such powers as are
reasonably incidental thereto.  Subject to the Subordination Agreement, Cap 1
LLC may assign its rights as Subordinated Agent to any assignee that acquires
more than 50% of the aggregate principal amount of the Notes outstanding.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchasers and the Company have caused this Agreement to
be duly executed as of the 21st day of February, 2019.

 

 

 

COMPANY:

 

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

By:

/s/ Donald Notman

 

Name:

Donald Notman

 

Title:

Chief Financial Officer

 

[Senior Subordinated Convertible Notes — Note Purchase Agreement (Ocular)]

 

--------------------------------------------------------------------------------



 

 

PURCHASERS:

 

 

 

 

 

CAP 1 LLC

 

 

 

 

 

By:

/s/ David Sackler

 

Name:

David Sackler

 

Title:

 

 

 

 

Address:

 

 

 

c/o Summer Road LLC

 

655 Madison Avenue, 19th Floor

 

New York, New York 10065

 

Attn: Richard A. Silberberg, Chief Operating Officer

 

Email:

 

 

 

With a copy to:

 

 

 

Norton Rose Fulbright US LLP

 

1301 Avenue of the Americas

 

New York, New York 10019-6022

 

Attn: Frank S. Vellucci, Esq.

 

Email: frank.vellucci@nortonrosefulbright.com

 

[Senior Subordinated Convertible Notes — Note Purchase Agreement (Ocular)]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

PURCHASER

 

PRINCIPAL AMOUNT OF NOTES

 

Cap 1 LLC

 

$

37,500,000

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF NOTE

 

THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.  IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION THE COMPANY RESERVES THE RIGHT TO REQUIRE
AN OPINION OF COUNSEL SATISFACTORY TO IT AS TO THE AVAILABILITY OF ANY EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED, THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 21, 2019, AMONG
THE COMPANY (AS DEFINED BELOW), CAP 1 LLC, AS AGENT FOR HOLDER AND ALL OTHER
HOLDERS (AS DEFINED IN THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW)), AND
MIDCAP FINANCIAL TRUST, AS ADMINISTRATIVE AGENT FOR THE LENDERS (AS DEFINED IN
THE SUBORDINATION AGREEMENT); AND THE HOLDER OF THIS NOTE, AND EACH FUTURE
HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS
OF THE SUBORDINATION AGREEMENT.

 

--------------------------------------------------------------------------------



 

SENIOR SUBORDINATED CONVERTIBLE NOTE

 

Issuance Date: March 1, 2019

 

Principal: U.S.  $

 

FOR VALUE RECEIVED, OCULAR THERAPEUTIX, INC., a Delaware corporation (the
“Company”), hereby promises to pay to [                          ], or its
registered assigns (the “Holder”) the principal amount
of                         ($                ) pursuant to, and in accordance
with, the terms of that certain Note Purchase Agreement, dated as of
February 21, 2019, by and among the Company and the Purchasers set forth on
Schedule 1 thereto (together with all exhibits and schedules thereto and as may
be amended, restated, modified and supplemented from time to time, the “Note
Purchase Agreement”).  The Company hereby promises to pay accrued and unpaid
Interest (as defined below) as set forth below.  This Senior Subordinated
Convertible Note (including all Senior Subordinated Convertible Notes issued in
exchange, transfer or replacement hereof, and as any of the foregoing may be
amended, restated, supplemented or otherwise modified from time to time, this
“Note”) is one of the Senior Subordinated Convertible Notes issued pursuant to
the Note Purchase Agreement (collectively, including all Senior Subordinated
Convertible Notes issued in exchange, transfer or replacement thereof, and as
any of the foregoing may be amended, restated, supplemented or otherwise
modified from time to time, the “Notes”).  All capitalized terms used and not
otherwise defined herein shall have the respective meanings set forth in the
Note Purchase Agreement.

 

1.                                      Definitions.

 

(a)                                 Certain Defined Terms.  For purposes of this
Note, the following terms shall have the following meanings:

 

(i)                                     “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act.  With respect
to a Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Holder will be deemed
to be an Affiliate of such Holder.  As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or partnership or other ownership
interest, by contract, or otherwise.

 

(ii)                                  “Business Day” means any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
authorized or required by law, regulation or executive order to close or be
closed.

 

(iii)                               “Cash Settlement” shall have the meaning set
forth in Section 4(e)(i).

 

(iv)                              “Combination Settlement” shall have the
meaning set forth in Section 4(e)(i).

 

(v)                                 “Common Stock” means the common stock, par
value $0.0001 per share, of the Company.

 

1

--------------------------------------------------------------------------------



 

(vi)                              “Conversion Amount” means the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made.

 

(vii)                           “Conversion Date” means any of a Corporate
Transaction Conversion Date or a Holder Conversion Date.

 

(viii)                        “Conversion Notice” shall have the meaning set
forth in Section 4(a).

 

(ix)                              “Conversion Price” means, as of any date,
$1,000, divided by the Conversion Rate as of such date.

 

(x)                                 “Conversion Rate” means, initially 153.8462
Shares per $1,000 principal amount of the Notes, subject to adjustment, and to
the settlement provisions, as provided in this Note.

 

(xi)                              “Conversion Shares” means the Shares issued or
issuable upon the conversion of the Note.

 

(xii)                           “Corporate Transaction” means any of the
following events occurring prior to or on the Maturity Date: (1) except as
described in clause (2) below, a “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than the Company or its Subsidiaries,
files a Schedule TO (or any successor schedule, form or report) or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of Common Stock representing more than 50% of the voting power
of the Common Stock; (2) the consummation of (A) any recapitalization,
reclassification or change of the Common Stock (other than changes resulting
from a subdivision or combination or solely a change in par value) as a result
of which the Common Stock would be converted into, or exchanged for, stock,
other securities, other property or assets (other than a transaction described
in clause (B) below), (B) any share exchange, consolidation or merger of the
Company pursuant to which the Common Stock will be converted into cash,
securities or other property or assets, or (C) any sale, lease or other transfer
in one transaction or a series of transactions of all or substantially all of
the consolidated assets of the Company and its Subsidiaries, taken as a whole,
to any person other than one of the Company’s direct or indirect wholly-owned
subsidiaries; provided, however, that neither (i) a transaction described in
clause (A) or (B) in which the holders of all classes of the Company’s capital
stock immediately prior to such transaction own, directly or indirectly, more
than 50% of all classes of the capital stock of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions (relative to each other) as
such ownership immediately prior to such transaction nor (ii) any merger or
consolidation of the Company solely for the purpose of changing its jurisdiction
of incorporation that results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity shall be deemed a Corporate Transaction; or (3) the Common
Stock ceases to be listed or quoted on any of The New York Stock Exchange, The
Nasdaq Global Select Market, The Nasdaq Global Market or the Nasdaq Capital
Market (or any of their respective successors).  A transaction or transactions
described in clause (2) above shall not constitute a Corporate

 

2

--------------------------------------------------------------------------------



 

Transaction if at least 90% of the consideration received or to be received by
the holders of Common Stock, excluding cash payments for fractional shares and
cash payments made in respect of dissenters’ appraisal rights, in connection
with such transaction or transactions consists of shares of common stock that
are listed or quoted on any of The New York Stock Exchange, The Nasdaq Global
Select Market or The Nasdaq Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and as a result of such
transaction or transactions the Notes become convertible into such
consideration, excluding cash payments for fractional shares and cash payments
made in respect of dissenters’ appraisal rights.

 

(xiii)                        “Corporate Transaction Conversion Date” means the
date of delivery of a Corporate Transaction Conversion Notice pursuant to
Section 4(b).

 

(xiv)                       “Corporate Transaction Conversion Notice” shall have
the meaning set forth in Section 4(b).

 

(xv)                          “Corporate Transaction Notice” means a notice
specifying that a Corporate Transaction has occurred, the material terms and
conditions of the Corporate Transaction and specifying the Repurchase Date.

 

(xvi)                       “Corporate Transaction Repurchase Date” shall have
the meaning set forth in Section 13.

 

(xvii)                    “Corporate Transaction Repurchase Notice” shall have
the meaning set forth in Section 13.

 

(xviii)                 “Corporate Transaction Repurchase Option” shall have the
meaning set forth in Section 13.

 

(xix)                       “Daily Conversion Value” means, for each of the 20
consecutive Trading Days during the Observation Period, 5.0% of the product of
(a) the Conversion Rate on such Trading Day and (b) the Daily VWAP on such
Trading Day.

 

(xx)                          “Daily Measurement Value” means the Specified
Dollar Amount, if any, divided by 20.

 

(xxi)                       “Daily Settlement Amount,” for each of the 20
consecutive Trading Days during the Observation Period, shall consist of:

 

(a) cash in an amount equal to the lesser of (i) the Daily Measurement Value and
(ii) the Daily Conversion Value on such Trading Day; and

 

(b) if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of Shares equal to (i) the difference between the
Daily Conversion Value and the Daily Measurement Value, divided by (ii) the
Daily VWAP for such Trading Day.

 

3

--------------------------------------------------------------------------------



 

(xxii)                    “Daily VWAP” means, for each of the 20 consecutive
Trading Days during the applicable Observation Period, the per share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “OCUL <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the market value
of one share of the Common Stock on such Trading Day determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by the Company).  The “Daily
VWAP” shall be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

 

(xxiii)                 “Dollars” or “$” means United States Dollars.

 

(xxiv)                “Effective Date” shall have the meaning set forth in
Section 4(c)(ii).

 

(xxv)                   “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

(xxvi)                “Holder Conversion Date” means the date of delivery of a
Conversion Notice pursuant to Section 4(a).

 

(xxvii)             “Interest” means any interest accrued on the Principal
pursuant to the terms of this Note and the Note Purchase Agreement.

 

(xxviii)          “Issuance Date” means March 1, 2019, regardless of any
exchange or replacement hereof.

 

(xxix)                “Last Reported Sale Price” of the Common Stock (or any
other security for which a closing sale price must be determined) on any date
means the closing sale price per share (or if no closing sale price is reported,
the average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on that date as reported
in composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock (or such other security) is traded. If the
Common Stock (or such other security) is not listed for trading on a U.S.
national or regional securities exchange on the relevant date, the “Last
Reported Sale Price” shall be the last quoted bid price for the Common Stock (or
such other security) in the over-the-counter market on the relevant date as
reported by OTC Markets Group Inc. or a similar organization. If the Common
Stock (or such other security) is not so quoted, the “Last Reported Sale Price”
shall be the average of the mid-point of the last bid and ask prices for the
Common Stock (or such other security) on the relevant date from each of at least
three nationally recognized independent investment banking firms selected by the
Company for this purpose. The “Last Reported Sale Price” shall be determined
without regard to after-hours trading or any other trading outside of regular
trading session hours.

 

(xxx)                   “Make-Whole Consideration” shall have the meaning set
forth in Section 4(c)(i).

 

4

--------------------------------------------------------------------------------



 

(xxxi)                “Maturity Date” means March 1, 2026.

 

(xxxii)             “Notice of Optional Redemption” shall have the meaning set
forth in Section 3(b).

 

(xxxiii)          “Observation Period” with respect to any Note surrendered for
conversion means: (i) subject to clause (ii) below, the 20 consecutive Trading
Days beginning on, and including, the 22nd Scheduled Trading Day immediately
preceding the Conversion Date and (ii) if the relevant Conversion Date occurs on
the second Trading Day immediately preceding the Maturity Date, the 20
consecutive Trading Days beginning on, and including, the 22nd Scheduled Trading
Day immediately preceding the Maturity Date.

 

(xxxiv)         “Optional Redemption” shall have the meaning set forth in
Section 3(a).

 

(xxxv)            “Optional Redemption Date” shall have the meaning set forth in
Section 3(b).

 

(xxxvi)         “Optional Redemption Price” means, for any Notes, or portion
thereof, to be redeemed pursuant to Section 3(a), 100% of the Principal amount
of such Notes, or portion thereof, plus accrued and unpaid Interest, if any, to,
but excluding, the Optional Redemption Date.

 

(xxxvii)      “Ownership Cap” shall have the meaning set forth in Section 4(a).

 

(xxxviii)   “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, a joint venture, a joint stock company,
a trust, an unincorporated organization or a government or agency or a political
subdivision thereof.

 

(xxxix)         “Physical Settlement” shall have the meaning set forth in
Section 4(e)(i).

 

(xl)                              “Principal” means the outstanding principal
amount of this Note as of any date of determination.

 

(xli)                           “Principal Trading Market” means the Trading
Market on which the Common Stock is primarily listed on and quoted for trading,
which, as of the Agreement Agreement, shall be the Nasdaq Global Market.

 

(xlii)                        “Repurchase Consideration” shall have the meaning
set forth in Section 13.

 

(xliii)                     “Required Note Holders” means Holders of more than
50% of the aggregate principal amount of the Notes outstanding.

 

(xliv)                    “Rule 144” means Rule 144 promulgated by the SEC under
the Securities Act.

 

5

--------------------------------------------------------------------------------



 

(xlv)                       “Scheduled Trading Day” means a day that is
scheduled to be a Trading Day on the Principal Trading Market or the other
principal securities exchange or other securities market or quotation system on
which the Common Stock is then being traded.  If the Common Stock is not so
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.

 

(xlvi)                    “SEC” means the Securities and Exchange Commission.

 

(xlvii)                 “Securities Act” means the Securities Act of 1933, as
amended.

 

(xlviii)              “Settlement Amount” shall have the meaning set forth in
Section 4(e)(i).

 

(xlix)                    “Settlement Notice” shall have the meaning set forth
in Section 4(e)(i).

 

(l)                                     “Shares” means shares of Common Stock.

 

(li)                                  “Specified Dollar Amount” means the
maximum cash amount per $1,000 principal amount of Notes to be received upon
conversion as specified in the notice specifying the Company’s chosen settlement
method.

 

(lii)                               “Stock Price” shall have the meaning set
forth in Section 4(c)(iii).

 

(liii)                            “Trading Day” means any day on which the
Common Stock is traded for any period on the Principal Trading Market or the
other principal securities exchange or other securities market or quotation
system on which the Common Stock is then being traded.

 

(liv)                           Trading Market” means whichever of the New York
Stock Exchange, the NYSE Alternext (formerly the American Stock Exchange), the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

(lv)                              “Transfer Delivery Period” shall have the
meaning set forth in Section 12(b).

 

2.                                      Payment Terms; Maturity.  Simple
interest on the unpaid principal balance of this Note will accrue at the rate of
6.0% per annum. Accrual of interest will commence on the Issuance Date, will
continue until this Note is fully paid, and will be payable in a single
installment at maturity as set forth below. The interest rate will be computed
on the basis of the actual number of days elapsed in a 365-day year. If not
sooner redeemed pursuant to Section 3, converted pursuant to Section 4 or
repurchased pursuant to Section 13, the entire unpaid principal balance,
together with all accrued but unpaid Interest, will be due and payable in cash
on March 1, 2026. All payments of Interest and Principal will be made in lawful
money of the United States of America and will be made pro rata among all
Holders, without any deduction by way of set-off, counterclaim, or otherwise.
All payments will be applied first to Interest and thereafter to Principal. All
payments will be made to the Holders at their respective

 

6

--------------------------------------------------------------------------------



 

addresses set forth in the Agreement or at such other address as is provided in
writing to the Company.

 

3.                                      Redemption.

 

(a)                                 This Note shall not be redeemable by the
Company prior to March 1, 2022. On and after March 1, 2022, the Company may, at
its option, redeem (an “Optional Redemption”) for cash all or any portion of
this Note, at the Optional Redemption Price, if the Last Reported Sale Price of
the Common Stock has been at least 130% of the Conversion Rate then in effect
for at least twenty (20) Trading Days (whether or not consecutive) during any
thirty (30) consecutive Trading Day period (including the last Trading Day of
such period) ending on, and including, the Trading Day immediately preceding the
date on which the Company provides the Notice of Optional Redemption (as defined
below) in accordance with this Section 3(b).

 

(b)                                 In case the Company exercises its Optional
Redemption right to redeem all or, as the case may be, any part of this Note
pursuant to Section 3(a), the Company shall give the Holder fifteen (15)
Business Days’ prior written notice of any such Optional Redemption (the “Notice
of Optional Redemption”) and shall fix a date for redemption (the “Optional
Redemption Date”). Upon receipt of a Notice of Optional Redemption, the Holder
may surrender all or any portion of their Notes for conversion pursuant to
Section 4(a) at any time prior to the close of business on the Scheduled Trading
Day immediately preceding the Optional Redemption Date.  After that time, the
right to convert shall expire, unless the Company defaults in the payment of the
Optional Redemption Price, in which case the Holder may convert its Notes until
the Optional Redemption Price has been paid or duly provided for. If fewer than
all of the outstanding Notes are to be redeemed, the Company shall redeem the
Notes on a pro rata basis among all Holders.  If any Note selected for partial
redemption is submitted for conversion  pursuant to Section 4(a) in part after
such selection, the portion of the Note submitted for conversion shall be deemed
(so far as may be possible) to be the portion selected for redemption.

 

4.                                      Conversion Rights.  This Note may be
converted on the terms and conditions set forth in this Section 4.

 

(a)                                 Conversion at Option of the Holder.  On or
after the date hereof and prior to the second Trading Day immediately preceding
the Maturity Date, the Holder shall be entitled to convert all or any part of
the Principal (if the portion to be converted is $1,000 principal amount or an
integral multiple in excess thereof) in accordance with Section 4(e) at the
Conversion Rate.  Notwithstanding anything herein to the contrary, the Company
shall not issue to the Holder, and the Holder may not acquire, a number of
Shares upon conversion of this Note and the Company shall not otherwise issue
any Shares pursuant hereto or the Note Purchase Agreement, to the extent that,
(i) upon such conversion, the number of Shares then beneficially owned by the
Holder and its Affiliates and any other Persons or entities whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act (including any shares held by any “group” of
which the Holder is a member, but excluding shares beneficially owned by virtue
of the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) would exceed 19.99% of the total number of Shares

 

7

--------------------------------------------------------------------------------



 

issued and outstanding (the “Ownership Cap”) or (ii) such issuance, when
aggregated with any other Shares theretofore or simultaneously therewith issued
to or otherwise beneficially owned by the Holder and its Affiliates and any
other Persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including any shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would otherwise
result in a “change of control” of the Company within the meaning of Nasdaq
Listing Rule 5635(b).  For purposes hereof, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and applicable regulations of the SEC, and the
percentage held by the Holder shall be determined in a manner consistent with
the provisions of Section 13(d) of the Exchange Act.  Upon the written request
of the Holder, the Company shall, within two (2) Business Days, confirm orally
and in writing to the Holder the number of Shares then outstanding. 
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to the Holder to pay the value of the Conversion Shares in cash. To
exercise a Conversion pursuant to this Section 4(a) on any Holder Conversion
Date, the Holder shall transmit by electronic mail (or otherwise deliver), for
receipt on or prior to 5:00 p.m. New York City time on such date, a copy of an
executed conversion notice in the form attached hereto as Exhibit A (the
“Conversion Notice”) to the Company as set forth in the Note Purchase Agreement.

 

(b)                                 Corporate Transaction Conversion. If a
Corporate Transaction occurs at any time, the Holder shall have the right and
option, but not the obligation, to convert all of the unpaid Principal at the
Conversion Rate and receive a cash payment equal to (i) the outstanding accrued
but unpaid Interest under this Note to, but excluding, the Corporate Transaction
Conversion Date (to the extent such date occurs prior to the Maturity Date) plus
(ii) the Make-Whole Consideration as described in Section 4(c) as full and
complete satisfaction of all obligations under this Note. The Company will
provide a Corporate Transaction Notice in no event later than fifteen (15)
Business Days from when the Company first becomes aware of such a Corporate
Transaction. The Holder may elect a conversion pursuant to this Section 4(b) by
delivering a written notice of its election to exercise its conversion right
(the “Corporate Transaction Conversion Notice”) not more than ten (10) Business
Days after receiving the Corporate Transaction Notice. Such Corporate
Transaction Conversion Notice will be binding upon delivery and will constitute
an irrevocable election by the Holder.

 

(c)                                  Make-Whole Consideration.

 

(i)                   If a Corporate Transaction occurs prior to the Maturity
Date, and the Holder elects to convert its Notes in connection with such
Corporate Transaction, the Company shall, under the circumstances described
below, include as additional consideration an additional cash payment for the
Notes so surrendered for conversion (the “Make-Whole Consideration”), as
described below.

 

(ii)                The amount of Make-Whole Consideration, if any, shall be
determined by reference to the table below, based on the date on which the
Corporate Transaction occurs (each, the “Effective Date”) and the price (the
“Stock Price”) paid (or deemed to be paid) per share of the Common Stock in the
Corporate Transaction.  The Stock Price

 

8

--------------------------------------------------------------------------------



 

shall be the average of the Last Reported Sale Prices of the Common Stock over
the five Trading Day period ending on, and including, the Trading Day
immediately preceding the Corporate Transaction.

 

(iii)             The Stock Prices set forth in the column headings of the table
below shall be adjusted as of any date on which the Conversion Rate of the Notes
is otherwise adjusted.  The adjusted Stock Prices shall equal the Stock Prices
applicable immediately prior to such adjustment, multiplied by a fraction, the
numerator of which is the Conversion Rate immediately prior to such adjustment
giving rise to the Stock Price adjustment and the denominator of which is the
Conversion Rate as so adjusted.

 

(iv)            The following table sets forth the amount of Make-Whole
Consideration per $1,000 principal amount of Notes pursuant to this
Section 4(c) for each Stock Price and Effective Date set forth below:

 

 

 

Stock Price

 

Effective Date

 

$3.61

 

$4.00

 

$5.00

 

$6.50

 

$7.00

 

$8.45

 

$10.00

 

$15.00

 

$20.00

 

$25.00

 

$50.00

 

$75.00

 

March 1, 2019

 

$

444.61

 

$

428.91

 

$

387.36

 

$

289.90

 

$

282.77

 

$

250.99

 

$

224.63

 

$

166.50

 

$

135.17

 

$

116.54

 

$

58.39

 

$

0.00

 

March 1, 2020

 

$

444.61

 

$

422.82

 

$

365.85

 

$

250.07

 

$

243.92

 

$

216.51

 

$

193.77

 

$

143.63

 

$

116.60

 

$

100.53

 

$

50.37

 

$

0.00

 

March 1, 2021

 

$

444.61

 

$

416.74

 

$

344.34

 

$

210.24

 

$

205.08

 

$

182.03

 

$

162.91

 

$

120.75

 

$

98.03

 

$

84.52

 

$

42.34

 

$

0.00

 

March 1, 2022

 

$

444.61

 

$

410.65

 

$

322.82

 

$

170.42

 

$

166.23

 

$

147.55

 

$

132.05

 

$

97.88

 

$

79.46

 

$

68.51

 

$

34.32

 

$

0.00

 

March 1, 2023

 

$

444.61

 

$

404.57

 

$

301.31

 

$

130.59

 

$

127.38

 

$

113.06

 

$

101.19

 

$

75.00

 

$

60.89

 

$

52.50

 

$

26.30

 

$

0.00

 

March 1, 2024

 

$

444.61

 

$

398.48

 

$

279.80

 

$

90.76

 

$

88.53

 

$

78.58

 

$

70.33

 

$

52.13

 

$

42.32

 

$

36.49

 

$

18.28

 

$

0.00

 

March 1, 2025

 

$

444.61

 

$

392.39

 

$

258.28

 

$

50.94

 

$

49.68

 

$

44.10

 

$

39.47

 

$

29.25

 

$

23.75

 

$

20.47

 

$

10.26

 

$

0.00

 

March 1, 2026

 

$

444.61

 

$

384.61

 

$

230.76

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

 

(v)               The exact Stock Prices and Effective Dates may not be set
forth in the table above, in which case:

 

(A)             if the Stock Price is between two Stock Prices in the table
above or the Effective Date is between two Effective Dates in the table, the
amount of Make-Whole Consideration shall be determined by a straight-line
interpolation between the amount of Make-Whole Consideration set forth for the
higher and lower Stock Prices and the earlier and later Effective Dates, as
applicable, based on a 365-day year;

 

(B)             if the Stock Price is greater than $75.00 per share (subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table above pursuant to subsection (iii) above), no Make-Whole
Consideration shall be payable; and

 

(C)             if the Stock Price is less than $3.61 per share (subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table above pursuant to subsection (iii) above), no Make-Whole
Consideration shall be payable.

 

9

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, in no event shall the amount of Make-Whole
Consideration per $1,000 principal amount of Notes exceed $444.61.

 

(d)           Conversion Rate Adjustment.  If the Company shall, at any time or
from time to time, (A) declare a dividend on the Common Stock payable in shares
of its capital stock (including Common Stock), (B) subdivide the outstanding
Common Stock into a larger number of Shares, (C) combine the outstanding Common
Stock into a smaller number of shares of its Common Stock, or (D) issue any
shares of its capital stock in a reclassification of the Common Stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then in each such case, the
Conversion Rate in effect at the time of the record date for such dividend or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that the Holder of this Note upon conversion after such date shall
be entitled to receive the aggregate number and kind of shares of capital stock
which, if this Note had been converted immediately prior to such date (without
regard to the Ownership Cap), such holder would have owned upon such conversion
and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification.  Any such adjustment shall become effective
immediately after the record date of such dividend or the effective date of such
subdivision, combination or reclassification.  Such adjustment shall be made
successively whenever any event listed above shall occur.  If a dividend on the
Common Stock payable in shares of its capital stock (including Common Stock) is
declared and such dividend is not paid, the Conversion Rate shall again be
adjusted to be the Conversion Rate, in effect immediately prior to such record
date (giving effect to all adjustments that otherwise would be required to be
made pursuant to this Section 4(d) from and after such record date).

 

(e)           Mechanics of Conversion.  The conversion of this Note shall be
conducted in the following manner:

 

(i)            Settlement Method.  Upon conversion of this Note pursuant to
Section 4(a) or Section 4(b), the Company shall pay or deliver, as the case may
be, to the Holder, in respect of each $1,000 principal amount of Notes being
converted, (A) cash (“Cash Settlement”), (B) Shares, together with cash, if
applicable, in lieu of delivering any fractional share of Common Stock
(“Physical Settlement”), or (C) a combination of cash and Shares, together with
cash, if applicable, in lieu of delivering any fractional Shares (“Combination
Settlement”), at its election, in each case plus a cash payment for accrued and
unpaid Interest to, but excluding, the date of settlement. In respect of any
Conversion Date, the Company shall deliver a notice (the “Settlement Notice”) of
the relevant settlement method in respect of such Conversion Date, the Company
shall deliver such Settlement Notice to converting Holders no later than the
close of business on the Trading Day immediately following the relevant
Conversion Date.  If the Company does not elect a settlement method prior to the
deadline set forth in the immediately preceding sentence, the Company shall no
longer have the right to elect Cash Settlement or Physical Settlement and the
Company shall be deemed to have elected Combination Settlement, and the
Specified Dollar Amount per $1,000 principal amount of Notes shall be equal to
$1,000.  Such Settlement Notice shall specify the relevant Settlement Method and
in the case of an election of Combination Settlement, the relevant Settlement
Notice shall indicate the Specified Dollar Amount per $1,000 principal amount of
Notes.  If the Company delivers a Settlement Notice electing Combination
Settlement but does not indicate a Specified

 

10

--------------------------------------------------------------------------------



 

Dollar Amount per $1,000 principal amount of Notes in such Settlement Notice,
the Specified Dollar Amount per $1,000 principal amount of Notes shall be deemed
to be $1,000. The cash, Shares (and cash in lieu of any fractional shares) or a
combination of cash and Shares in respect of any conversion of Notes (the
“Settlement Amount”) shall be computed as follows:

 

(A)             if the Company elects to satisfy such conversion by Physical
Settlement, the Company shall deliver to the converting Holder in respect of
each $1,000 principal amount of Notes being converted a number of Shares equal
to the Conversion Rate in effect on the Conversion Date;

 

(B)             if the Company elects to satisfy such conversion by Cash
Settlement, the Company shall pay to the converting Holder in respect of each
$1,000 principal amount of Notes being converted cash in an amount equal to the
sum of the Daily Conversion Values for each of the twenty (20) consecutive
Trading Days during the related Observation Period; and

 

(C)             if the Company elects to satisfy such conversion by Combination
Settlement, the Company shall pay or deliver, as the case may be, in respect of
each $1,000 principal amount of Notes being converted, a Settlement Amount equal
to the sum of the Daily Settlement Amounts for each of the twenty (20)
consecutive Trading Days during the related Observation Period.

 

The Daily Settlement Amounts (if applicable) and the Daily Conversion Values (if
applicable) shall be determined by the Company promptly following the last day
of the applicable Observation Period.  Promptly after such determination of the
Daily Settlement Amounts or the Daily Conversion Values, as the case may be, and
the amount of cash payable in lieu of delivering any fractional share of Common
Stock, the Company shall notify the Holder of the Daily Settlement Amounts or
the Daily Conversion Values, as the case may be, and the amount of cash payable
in lieu of delivering fractional Shares.

 

(ii)           Dispute Resolution.  In the case of a dispute as to the
determination of the Conversion Price or the arithmetic calculation of the
Conversion Rate or the Make-Whole Consideration, the Company shall issue to the
Holder the number of Conversion Shares and the amount of cash that is not
disputed and shall transmit an explanation of the disputed determinations or
arithmetic calculations to the Holder via electronic mail within two
(2) Business Days of receipt or deemed receipt of the Holder’s Conversion Notice
or other date of determination.  If the Holder and the Company are unable to
agree upon the determination of the Conversion Price or arithmetic calculation
of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Holder, then
the Company shall promptly (and in any event within two (2) Business Days)
submit via facsimile (A) the disputed determination of the Conversion Price to
an independent, reputable investment banking firm agreed to by the Company and
the Required Note Holders, or (B) the disputed arithmetic calculation of the
Conversion Rate or the Make-Whole Consideration to the Company’s independent
registered public accounting firm, as the case may be.  The Company shall direct
the investment bank or the accounting firm, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than two (2) Business Days from the time it receives the
disputed determinations or calculations. 

 

11

--------------------------------------------------------------------------------



 

Such investment bank’s or accounting firm’s determination or calculation, as the
case may be, shall be binding upon all parties absent manifest error.

 

(iii)          Record Holder.  The Person or Persons entitled to receive the
Conversion Shares issuable upon a conversion of this Note shall be treated for
all purposes as the legal and record holder or holders of such Shares upon
delivery of the Conversion Notice via electronic mail or otherwise in accordance
with the terms hereof.

 

(iv)          Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon conversion or redemption of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless all of the Principal is being converted or redeemed.  The
Holder and the Company shall maintain records showing the Principal converted or
redeemed and the dates of such conversions or redemptions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon any such partial conversion or
redemption.  Notwithstanding the foregoing, if this Note is converted or
redeemed as aforesaid, the Holder may not transfer this Note unless the Holder
first physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note.  The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.

 

(f)            Legends.

 

(i)            Restrictive Legend.  The Holder understands that until such time
as this Note or the Conversion Shares have been registered under the Securities
Act or otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, this Note and the Conversion Shares, as applicable, may bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such securities):

 

“[THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY][THESE SHARES OF COMMON STOCK] HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE [SECURITIES][COMMON STOCK] MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT. IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION THE COMPANY RESERVES THE RIGHT TO REQUIRE AN OPINION OF COUNSEL
SATISFACTORY TO IT AS TO THE AVAILABILITY OF ANY EXEMPTION

 

12

--------------------------------------------------------------------------------



 

FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 

5.             Repurchase at Holder’s Option Upon a Corporate Transaction.

 

(a)           Generally.  If a Corporate Transaction occurs at any time, the
Holder shall have the right and option, but not the obligation, to cause the
Company to purchase on the Corporate Transaction Repurchase Date (as defined
below) all or any portion of the unpaid Principal amount of this Note (the
“Corporate Transaction Repurchase Option”) that is equal to $1,000 or an
integral multiple of $1,000 in excess thereof, on the date specified by the
Company (the “Corporate Transaction Repurchase Date”) that is not less than
fifteen (15) Business Days following the date of the Corporate Transaction
Notice for a purchase price in cash (the “Repurchase Consideration”) equal to
the sum of: (i) 100% of the Principal amount of this Note to be purchased; plus
(ii) accrued and unpaid Interest thereon, to but excluding the Repurchase Date
(to the extent such date occurs prior to the Maturity Date).

 

(b)           Required Notices.  The Company shall promptly provide the Holder
with the Corporate Transaction Notice, but in no event later than fifteen (15)
Business Days from when the Company first becomes aware of such a Corporate
Transaction.  The Holder may deliver to the Company written notice of its
election to exercise its repurchase right (the “Corporate Transaction Repurchase
Notice”) on or before the close of business on the Business Day immediately
preceding the Corporate Transaction Repurchase Date.

 

(c)           Payment of Consideration.  The Company shall pay to the Holder on
the Corporate Transaction Repurchase Date, the Repurchase Consideration by wire
transfer of immediately available funds against the delivery to the Company of
this Note, and this Note shall be cancelled and retired; provided, however, that
if only a portion of the principal amount of this Note is being purchased, then
the Company shall, concurrently with such delivery, duly execute and deliver to
the Holder a new Note of the same tenor as this Note, but with a principal
amount equal to the principal amount of the portion of this Note not being
purchased. Notwithstanding the foregoing, in the event that a Holder exercises
the Corporate Transaction Repurchase Option and the Company fails to pay the
Repurchase Consideration in full due to the Company maintaining insufficient
funds to pay such Repurchase Consideration, (i) this Note and the then
outstanding Principal plus all accrued and unpaid Interest thereon shall remain
outstanding until the date the Holder receives the Repurchase Consideration in
full, (ii) Interest on the Principal shall continue to accrue (up until the
Holder receives the Repurchase Consideration in full) and (iii) the Holder shall
maintain all of its rights and remedies under the Note Documents.

 

6.             No Rights as a Stockholder. This Note does not by itself entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
In the absence of conversion of this Note, no provisions of this Note, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a stockholder of the Company for any purpose.

 

7.             Voting Rights.  Except as required by law, the Holder shall have
no voting rights with respect to any of the Conversion Shares until delivery of
the Conversion Shares.

 

13

--------------------------------------------------------------------------------



 

8.             Amendment; Waiver.  The terms and provisions of this Note shall
not be amended or waived except in a writing signed by the Company and the
Holder.

 

9.             Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, the Note Purchase
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief).  No remedy contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy, and nothing
herein shall limit the Holder’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Note.  The Company covenants to
the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate.  The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

10.          Specific Shall Not Limit General; Construction.  No specific
provision contained in this Note shall limit or modify any more general
provision contained herein.  This Note shall be deemed to be jointly drafted by
the Company and all purchasers of Notes pursuant to the Note Purchase Agreement
and shall not be construed against any Person as the drafter hereof.

 

11.          Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

12.          Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 7.1 of the Note Purchase Agreement.

 

13.          Restrictions on Transfer.

 

(a)           Registration or Exemption Required.  This Note has been issued in
a transaction exempt from the registration requirements set forth under the
Securities Act. None of the Note or the Conversion Shares may be pledged,
transferred, sold, assigned, hypothecated or otherwise disposed of except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws.

 

(b)           Assignment; Transfer.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Company and the Holder. The Holder may sell, assign, pledge or
otherwise transfer this Note if: (i) the Holder shall have delivered three
(3) days’ prior written notice to the Company, substantially in the form of the
Assignment attached hereto as Exhibit B, indicating the Person or Persons to
whom the Note shall be assigned and the respective principal amount of the Note
to be assigned to each assignee; (ii) other than in the case of an assignment or
transfer pursuant to an effective

 

14

--------------------------------------------------------------------------------



 

registration statement filed with the SEC covering the disposition of this Note
or pursuant to Rule 144, the Holder shall have delivered to the Company a legal
opinion reasonably acceptable to the Company to the effect that the Note to be
transferred may be transferred pursuant to an exemption from registration under
the Securities Act; and (iii) the Holder shall have otherwise complied with
Section 6.6 of the Note Purchase Agreement. The Company shall effect the
assignment within three (3) Business Days (the “Transfer Delivery Period”), and
shall deliver to the assignee(s) designated by the Holder a Note or Notes of
like tenor and terms for the appropriate principal amount. This Note and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Holder. The provisions of this Note are
intended to be for the benefit of all Holders from time to time of this Note,
and shall be enforceable by any such Holder. The Ownership Cap shall remain in
place upon assignment of this Note.

 

14.          Payment of Collection, Enforcement and Other Costs.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding; or (b) an attorney is
retained to represent the Holder in any bankruptcy, reorganization, or
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Note, then the Company shall pay the
costs incurred by the Holder for such collection, enforcement or action,
including reasonable attorneys’ fees and disbursements.

 

15.          Cancellation.  After all Principal, Interest and other amounts at
any time owed under, or on account of, this Note have been paid in full or
converted in accordance with the terms hereof, this Note shall automatically be
deemed cancelled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

16.          Waiver of Notice.  To the extent permitted by law, the Company
hereby waives demand, notice, presentment, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Note Purchase Agreement.

 

17.          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the choice of law principles thereof. The Company agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Note shall be commenced
exclusively in the state and federal courts sitting in the City of New York. The
Company hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. The Company hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or other
proceeding by mailing a copy thereof via registered or certified United States
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under the Note Purchase Agreement and agrees
that such service shall constitute

 

15

--------------------------------------------------------------------------------



 

good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL
BY JURY.

 

18.          Interpretative Matters.  Unless the context otherwise requires,
(a) all references to Sections or Exhibits are to Sections or Exhibits contained
in or attached to this Note, (b) each accounting term not otherwise defined in
this Note has the meaning assigned to it in accordance with generally accepted
accounting principles consistently applied as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, (c) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and (d) the use
of the word “including” in this Note shall be by way of example rather than
limitation. If a stock split, stock dividend, stock combination or other similar
event occurs during any period over which an average price is being determined,
then an appropriate adjustment will be made to such average to reflect such
event.

 

19.          Execution.  A PDF or other reproduction of this Note may be
delivered by the Company, and an executed copy of this Note may be delivered by
the Company by e-mail or other similar electronic transmission device pursuant
to which the signature of or on behalf of the Company can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. The Company hereby agrees that it shall not raise the execution of PDF
or other reproduction of this Note, or the fact that any signature was
transmitted by e-mail or other similar electronic transmission device, as a
defense to the Company’s execution of this Note. Notwithstanding the foregoing,
the Company shall be required to deliver an originally executed Note to the
Holder.

 

20.          Subordination Agreement.  Each Holder of this Note, whether the
initial Holder on the date hereof or any subsequent Holder by assignment or
other transfer, acknowledges and agrees that the repayment of this Note and such
Holder’s rights and remedies hereunder, are in all respects subject to the terms
of the Subordination Agreement.  Each Holder further (a) acknowledges that it
has received a copy of the Subordination Agreement and agrees to be bound
thereby as if an original signatory thereto as a “Subordinated Creditor” and
(b) irrevocably appoints, designates and authorizes Cap 1 LLC, or its assignee,
as Subordinated Agent to take such action or refrain from taking any action on
its behalf under the provisions of the Subordination Agreement and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement, together with such powers as are reasonably incidental
thereto.

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

 

 

COMPANY:

 

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

By:

 

 

Name:

Donald Notman

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

Exhibit A

 

CONVERSION NOTICE

 

Reference is made to the Senior Subordinated Convertible Note (the “Note”) of
OCULAR THERAPEUTIX, INC., a Delaware corporation (the “Company”), in the
original principal amount of $[                            ].  In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Shares of Common Stock, par value $0.0001 per share (the “Common Stock”), of the
Company, as of the date specified below.

 

Date of Conversion:

 

 

 

Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):

 

Principal, applicable thereto, to be converted:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

Email Address:

 

Authorization:

 

 

By:

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number (if electronic book entry transfer):

 

--------------------------------------------------------------------------------



 

Exhibit B

 

ASSIGNMENT

 

(To be executed by the registered holder
desiring to transfer the Note)

 

FOR VALUE RECEIVED, the undersigned holder of the attached Senior Subordinated
Convertible Note (the “Note”) hereby sells, assigns and transfers unto the
person or persons below named the right to receive the principal amount of
$                 from Ocular Therapeutix, Inc., a Delaware corporation,
evidenced by the attached Note and does hereby irrevocably constitute and
appoint                                attorney to transfer the said Note on the
books of the Company, with full power of substitution in the premises.

 

Dated:                         , 20[     ]

 

 

Signature

 

Fill in for new registration of Note:

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 

Please print name and address of assignee (including zip code number)

 

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------



 

Exhibit B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

[ See attached.]

 

--------------------------------------------------------------------------------